Citation Nr: 1314665	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  08-16 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an evaluation for degenerative joint disease of the left ankle in excess of 10 percent disabling before December 21, 2007, and from March 1, 2008.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran had active service from May 1991 to March 1995.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that denied an evaluation in excess of 10 percent for the Veteran's left ankle disability.  During the pendency of the appeal, a January 2008 rating decision granted a temporary total rating from December 21, 2007, based on VA surgical sinus tarsi release.  The 10 percent evaluation resumed from March 1, 2008.  

When this case was previously before the Board in March 2011, it was remanded for additional development.  The case is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, evidence of record demonstrates that before December 21, 2007, the Veteran's left ankle degenerative joint disease resulted in symptoms comparable to marked limitation of motion; it does not show that the Veteran's left ankle degenerative joint disease resulted in ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between zero and 10 degrees.

2.  The competent medical, and competent and credible lay, evidence of record demonstrates that from March 1, 2008, the Veteran's left ankle degenerative joint disease has resulted in marked limitation of motion; it does not show that the Veteran's left ankle degenerative joint disease has resulted in ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between zero and 10 degrees.

CONCLUSION OF LAW

The criteria for a 20 percent evaluation, but not higher, for left ankle degenerative joint disease before December 21, 2007, and from March 1, 2008, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in correspondence dated in December 2006.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, the report of a December 2006 VA examination, the report of a May 2011 VA examination, and the Veteran's statements.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

In addition, the development requested by the Board's March 2011 remand has been conducted.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

VA examinations were conducted in December 2006 and May 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations conducted in this case are more than adequate, as they reflect a review of the Veteran's claims file and consider all of the pertinent evidence of record.  The examiners considered the Veteran's medical history, including his lay reports of his symptomatology; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's degenerative joint disease of the left ankle has been rated based on limitation of motion.  A 10 percent rating is assigned where there is moderate limitation of motion of the ankle.  A 20 percent rating is assigned where there is marked limitation of motion of the ankle.  Diagnostic Code 5271. 

A 30 percent evaluation requires ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between zero and 10 degrees.  Diagnostic Code 5270.  

The words "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  However, the Rating Schedule provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

In correspondence to VA, the Veteran has asserted that his left ankle has worsened since originally evaluated.  He says that he has constant pain and loss of range of motion in the left ankle.  

Based on a thorough review of the record, the Board finds that the evidence supports a 20 percent evaluation for the Veteran's left ankle disability both before December 21, 2007, and from March 1, 2008.  However, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for either period.  

The Veteran submitted his claim for an increased evaluation in November 2006.  The rating period for consideration begins one year prior to the date of receipt of the claim.  38 C.F.R. § 3.400 (2012).

VA and private treatment records dated during the appeal period describe the Veteran's disability.  

An August 2006 private medical report provides that the Veteran had frequent left ankle sprains.  He had limited range of motion in both inversion and eversion on the left ankle.  A September 2006 VA medical report provides that the Veteran frequently sprained his left ankle, and took Naproxen daily.  The Veteran's left ankle was painful with passive varus range of motion. 

The report of a December 2006 VA examination provides that the Veteran used NSAIDS daily.  Functional limitations consisted of being able to stand more than one hour but less than three hours, and being able to walk more than 1/4 but less than one mile.  The Veteran's left ankle disability resulted in giving way, instability, pain, stiffness and weakness.  He had one to three episodes of dislocation or subluxation a month.  The Veteran had moderate flare-ups every one to two months, during which he had severe pain and was unable to get up for a period from a couple of hours to a day.  

Left ankle dorsiflexion was from zero to 40 degrees, with pain beginning at 35 degrees.  Repetitive use resulted in additional limitation of dorsiflexion to 35 degrees.  Weakness was the factor most responsible for the additional limitation of motion.  Left ankle plantar flexion was from zero to 20 degrees, without pain or additional limitation of motion on repetitive use.  There was no anklyosis.  The examiner stated that the Veteran's left disability resulted in moderate effects on chores, shopping, exercise, sports and recreation.  

On December 21, 2007, the Veteran underwent left ankle sinus tarsi debridement for sinus tarsi syndrome.  

A May 2008 private treatment report provides that the Veteran had left ankle dorsiflexion from zero to 15 degrees, and plantar flexion from zero to 30 degrees.  There was a well healed incision over the sinus tarsi.  The assessment was left ankle instability and pain.  A September 2008 private examination report provides that the Veteran had a well healed incision.  There was ankle pain with end range of dorsiflexion.  An August 2010 VA treatment report noted mild to moderate discomfort with supination and pronation of the left ankle.

The report of a May 2011 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The Veteran complained of constant pain of 6/10.  He used NSAIDS and bracing.  He complained of giving way and instability, pain, stiffness, and weakness.  He complained of severe weekly flare-ups that lasted for hours.  Precipitating factors were being on his feet too long and walking too much.  Alleviating factors were routine resting, icing and medication.  Flare-ups limited motion or functionally impaired the Veteran for 2-3 hours a couple of times a day due to pain.  The Veteran used braces or high top boots all the time, and a cane intermittently but frequently.  

On physical examination, there was guarding and difficulty doing dorsiflexion.  There was no ankle instability.  There was no objective evidence of pain with active motion on the left side.  Left dorsiflexion was from zero to 5 degrees, and left plantar flexion was from zero to 40 degrees.  There was no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  The Veteran had missed one week from work during the last 12-month period due to pain with a left ankle sprain.  

The diagnosis was minimal degenerative joint disease at the level of the distal left tibia with some cortical changes that according to the radiologist were a variant of normal. 

The Board finds that the foregoing evidence, when viewed in its entirety, reflects that the Veteran's service-connected left ankle disability warrants a 20 percent evaluation under Diagnostic Code 5271 both before December 21, 2007, and from March 1, 2008.  

Regarding the period before December 21, 2007, the Board recognizes that on VA examination in December 2006 the Veteran's dorsiflexion was full and his plantar flexion was to 40 degrees.  Nevertheless, the medical evidence as a whole demonstrates that his service-connected left ankle disability resulted in symptoms comparable to moderate limitation of motion.  Diagnostic Code 5271; see also Deluca, supra.  The December 2006 VA examination also showed that the Veteran had pain on dorsiflexion beginning at 35 degrees.  Moreover, repetitive motion reduced the dorsiflexion to 35 degrees.  The 2006 VA and private treatment reports also reflect pain on motion.  While they do not provide findings for dorsiflexion and plantar flexion, they do reflect that left ankle inversion, eversion and passive varus range of motion were painful.  During this period, the Veteran consistently sought both private and VA medical treatment for instability and pain.  The fact that the Veteran's left ankle required VA surgery in December 2007 reflects that this disability resulted in symptoms comparable to marked limitation of motion.  Diagnostic Code 5271; see also Deluca, supra.  

Regarding the period from March 1, 2008, the Board finds it significant that the competent medical evidence shows that the Veteran's left ankle dorsiflexion has been limited to as little as 5 degrees, with pain at the end range.  His left ankle plantar flexion has been limited to as little as 30 degrees.  The competent medical evidence also reflects mild to moderate discomfort with supination and pronation of the left ankle.  The Veteran continued to seek private and VA medical treatment for instability and pain.

The Board has considered entitlement to a 30 percent evaluation for either period.  However, the competent medical evidence does not show, and the Veteran does not contend, that his left ankle disability currently results in, or has ever resulted in, any ankylosis.  Diagnostic Code 5270.  

The Board is aware of the Veteran's credible complaints of pain.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence concerning the nature and extent of the Veteran's left ankle disability has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which ankle disabilities are evaluated. 

The observable symptoms the Veteran describes simply do not satisfy the criteria for a 30 percent evaluation based on ankylosis under Diagnostic Code 5270 for the period before December 21, 2007, or from March 1, 2008.  As noted above, there are no clinical findings congruent with a higher evaluation, and the Veteran himself has not argued that he has ankylosis.

The Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected left ankle disability are contemplated in the 20 percent evaluations being assigned by this decision for the periods before December 21, 2007, and from March 1, 2008.  The foregoing evidence simply does not show that pain, due to the service-connected left ankle disability, has caused functional loss comparable to ankylosis of the ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between zero and 10 degrees.  Diagnostic Code 5270.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

Additionally, the record contains no indication that the rating criteria are inadequate to rate the Veteran's disability.  The discussion above reflects that the symptoms of the Veteran's left ankle disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the Veteran's left ankle disability results in limitation of motion.  Diagnostic Code 5271 provides a rating based on marked limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral for extraschedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board is aware that the Veteran has a well-healed scar over the left ankle from VA surgery.  In general, evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14 (2012); see Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The claimant is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, supra.

In this case, the competent medical evidence fails to show, and the Veteran does not allege, that the left ankle scar results in any additional functional impairment.  Thus, it does not warrant additional compensation.  38 C.F.R. § 4.118 (2012).  The Board is aware that VA has not provided the Veteran the rating criteria for scars.  However, as there is no additional functional impairment due to the scar, the RO's failure to provide the Veteran the pertinent rating criteria is harmless error.

In sum, the evidence shows that the Veteran is entitled to a 20 percent evaluation for degenerative joint disease of the left ankle before December 21, 2007, and from March 1, 2008.  The preponderance of the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 20 percent for degenerative joint disease of the left ankle for either period.  Thus, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  With the exception of the period of temporary total rating, the Veteran has reportedly been employed throughout the appeal period.  Hence further consideration of TDIU is not warranted. 

ORDER

A 20 percent evaluation, but not higher, for left ankle degenerative joint disease before December 21, 2007, and from March 1, 2008, is granted, subject to the rules and regulations governing the award of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


